DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.2020-045049, filed on 03/16/2020.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/13/2021 and 07/23/2021 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.
Analysis under Step 2A (Prong One)
Independent Claims 1 and 11
          Claims 1 and 11 recite “a charge calculation method executed by a processor included in a computer to execute a process, the process comprising: determining a degree of possibility that a virtual machine having redundant configuration exists In a plurality of virtual machines that provide a service; calculating a difference of charges for using the service before and after a first virtual machine among the plurality of virtual machines is migrated to an another location different from a location where the first virtual machine is located; and displaying the degree of possibility and the difference with respect to the service” as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting in the pre-amble “a processor including a computer to execute and display the calculated results” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human reads and calculates the charge (i.e., price) to determine the possibility of the virtual machine providing a redundant services, calculating the service charges (i.e., price) before and after the virtual machine migrated from one location to another location based on comparing the number of the virtual machines (e.g., human can use pen and paper to write the charge (i.e.,) for the service by calculating a difference of charges for using the service before and after a first virtual machine among the plurality of virtual machines is migrated to an another location).Therefore, the recited claimed limitations can be performed in the mind. If a claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.
           Accordingly, the claims recite an abstract idea.
   Analysis under Step 2A (Prong Two)
         This judicial exception is not integrated into a practical application in particular, claim 1 recites one additional element “a processor and a computer” to perform the above listed steps and display the calculated results based on a calculation of the charge (i.e., price) and a comparison of the virtual machines location count before and after moving them. The computer in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying the location and the distance, determining the configuration change, extracting the differences of the distance and generating a graph of the plurality of virtual machines in a predetermined system) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Analysis under Step 2B

       The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a
practical application, the additional element in the pre-amble “a charge (i.e., price) calculation method includes a processor and a computer to execute a process of determining the a degree of possibility that a virtual machine having redundant configuration to provide a service, calculating the service charges (i.e., price) before and after the virtual machine migrated from one location to another location based on comparing the number of the virtual machines and displaying the results amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims (1 and 11) are not patent eligible.

Dependent Claim 2
      Claim 2 recites additional elements “wherein the 15service is provided in plural, and the process further comprising: determining the degree of the possibility for each of the services, calculating the difference of each of the services, where the calculating is performed from the service having lower possibility to the service having higher possibility; and 20stopping the calculating for the service in which the difference is not equal to or less than a predetermined charge” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing a cost model by analyzing the configuration to visualizing the differences and this method is conventional and humans can use pen and paper to write down the compared services charge (i.e., price) and stop the calculation of the charges if the chare (i.e., price) result is less than the predetermined charge (i.e., price).   
     Accordingly, claim 2 recites an abstract idea.
Dependent Claim 3
        Claim 3 recites additional elements “wherein, the service is provided in plural and the process further comprising: 25determining the degree of the possibility for each of the services; and multiplying a ratio of a number of the plurality of virtual machines to a total number of all the virtual machines  included in the service by a coefficient that decreases as the degree of the possibility increases; calculating the difference of each of the services where the calculating is 30performed from the service having a larger multiplication result of the ratio and the coefficient to the service having a lower multiplication result of the ratio and the Fujitsu Ref No. 19-01743coefficient, and stopping the calculating for subsequent services in which the difference is not equal to or less than a predetermined charge.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing the ratio and the coefficient based on a multiplication result to count the total number of the virtual machines and this method is conventional and humans can use pen and paper to write down the ratio and the coefficient of the services whether it is increased or decreased based on the multiplication results.
 
Dependent Claim 4
         Claim 4 recites additional elements “wherein, the service is provided in plural, and the process further comprising: calculating the differences of each of the services, where the calculating is performed from the service in which a total number of resources included in the plurality of virtual machines is larger to the service in which a total number of resources included in the plurality of virtual machines is smaller.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing a cost model by analyzing and visualizing the differences based on the total number of resources used by the virtual machine and this method is conventional and humans can use pen and paper to write down the results of the total resources usage. 
Dependent Claim 5
       Claim 5 recites additional elements “detecting a reduction in a charge for using an another virtual machine, where the another virtual machine is deployed in the another location and has an attribute similar to an attribute of the first virtual machine, by referring to a charge information indicating the charge for using the another virtual machine; wherein the calculating is performed when the reduction in the charge for using the another virtual machine is detected.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing a cost model by analyzing and visualizing the calculated charge (i.e., price) to provide a reduction (i.e., discount) for the service charge and this method is also evidenced by Sugai (US. Pub. No. 2012/0030349 A1, hereinafter Sugai) and Katiyar et al. (US. Pub. No. 2012/0260248 A, hereinafter Katiyar). For example, Sugai teaches in ¶ [0055]-[0058] detects that the number of virtual machines with the same attributes as the attributes of virtual machines for deployment among the virtual machines provided by the first information processing device 510 is fewer than the number of virtual machines with the same attributes as the attributes of virtual machines for deployment among the virtual machines provided by the second information processing device 520… and Katiyar further teaches in [Abstract] and ¶ [0011]-[0014] cost assigned to the physical computing device from the storage device is determined where the cost is used to determine a charge for the virtual machine based on usage of the physical computing device. 
      Therefore, claim 5 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 5, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
Dependent Claim 6
          Claim 6 recites additional element “wherein the attribute is any one of a number of virtual CPUs and a capacity of virtual memory in the virtual machine.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing a cost model by analyzing and visualizing the calculated charge (i.e., price) to provide a reduction (i.e., discount) for the service charge and this method is also evidenced by Sugai. For example, Sugai teaches in ¶ [0017], ¶ [0047] and ¶ [0051] virtual machine resource in CPU and memories increase.  
         Therefore, claim 6 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 6, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.

Dependent Claim 7
       Claim 7 recites additional elements “the process further comprising: “monitoring a first traffic volume input to the first virtual machine within a first predetermined time; monitoring a second traffic volume input to a second virtual machine among 30the plurality of virtual machines within the first predetermined time: and determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration, based on a difference between the first traffic volume and the second traffic volume.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and monitoring (i.e., collecting a traffic data) of the traffic volume of the first and the second virtual machines based on a predetermined time and determining the degree of possibility and this method is conventional and humans can use pen and paper to write down the results of the traffic volume of the virtual machines based on the predetermined time.

Dependent Claim 8
       Claim 8 recites additional elements “monitoring a first resource usage rate of the first virtual machine at a first time monitoring a second resource usage rate of a second virtual machine among the plurality of virtual machines at a second time, and determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration, based on a difference between the first resource usage rate and the second resource usage rate.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and monitoring (i.e., collecting a traffic data) of resource usages of the first and the second virtual machines based on time to manage the rates and this method is conventional and humans can use pen and paper to write down the results of the resource usage rate between the first and the second virtual machines. 

Dependent Claim 9
       Claim 9 recites additional elements “wherein a second virtual machine and a third virtual machine are included in the 15plurality of virtual machines, and the process further comprising: monitoring  an input traffic volume input to the third virtual machine, monitoring a first output traffic volume output from the third virtual machine to the first virtual machine; monitoring a second output traffic volume output from the third virtual 20machine to the second virtual machine; and determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration, based on a difference between the input traffic volume and a total value of the first output traffic volume and the second output traffic volume.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and monitoring (i.e., collecting a traffic data) of the traffic volume of the second output traffic  and the third output traffic of  determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration based on a difference between the input traffic volume and a total value of the first output traffic volume and the second output traffic volume and this method is conventional and humans can use pen and paper to write down the results of the traffic volume of the virtual machines based on the predetermined time.
Dependent Claim 10
        Claim 10 recites additional elements “wherein fourth virtual machine and a fifth virtual machine are included in the plurality of virtual machines, the process further comprising 30determining a degree of possibility that the fourth virtual machine and the fifth virtual machine have the redundant configuration, based on a difference between Fujitsu Ref. No. 19-01743traffic volume flowing between the fourth virtual machine and the first virtual machine within a second predetermined time; and another traffic volume flowing between the fifth virtual machine and the second virtual machine within the second predetermined time, when it is determined that the degree of possibility that the first virtual machine 5and the second virtual machine have the redundant configuration is high.” However, these steps are an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and monitoring (i.e., collecting a traffic data) of the traffic flow volume between fourth and fifth virtual machines and determining a degree of possibility that the fourth virtual machine and the fifth virtual machine have the redundant configuration based on a difference between the input traffic volume and a total value of the first output traffic volume and the second output traffic volume and this method is conventional and humans can use pen and paper to write down the results of the traffic volume of the virtual machines based on the predetermined time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, -6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar et al. (US. Pub. No. 2012/0260248 A1, hereinafter Katiyar) in view of Sugai (US. Pub No. 2012/0030349 A1, hereinafter Sugai).

Regarding claim 1. 
         Katiyar teaches a charge calculation method executed by a processor included in a 5computer to execute a process the process (note that the Examiner has interpreted the term “charge” based on ordinary and customary meaning: such meanings include “price”, “value” or “cost”. Katiyar teaches in Fig. 4 and ¶ [0052]-[0053] the virtual machine is calculated and  example, the charge may be a summary of charges associated with the usage of the computing resources for the computing device. Also, see ¶ [0028], ¶ [0033] and ¶ [0067]), comprising:
         determining a degree of possibility that a virtual machine having redundant configuration exists in a plurality of virtual machines that provide a service (Katiyar teaches in Fig. 4  and ¶ [0050]-[0052] the determination of provisioning of services for the virtual machine and the determination of cost analysis for the provisioning computing devices provided and a charge for the virtual machine is calculated. For example, the charge may be a summary of charges associated with the usage of the computing resources for the computing device and further teaches in ¶ [0030] that the virtual machine may be instantiated in a virtual infrastructure for the entity. The instantiation may include a configuration of the virtual machine. Different examples of the configuration may be received. For example, the configuration may include information for a host, a datastore, a network. The configuration may be specified as a type of computing resource (e.g., a computer processing unit (CPU) of a certain speed), a specific physical computing entity (e.g., host H1), a level of service (e.g., a gold level), or in other ways that allow provisioning of a computing device. Note that all these configurations are equivalent to the claimed “redundant configuration”);  
         displaying the degree of possibility and the difference with respect to the service (Katiyar teaches in Figs. 2a and 2b and ¶ [034]-[0035] FIG. 2a depicts an example of a hierarchy for a physical infrastructure 202 and a virtual infrastructure 204 and that may be organized in an organizational hierarchy based on the entity. For example, different departments associated with different virtual machines and further teaches in ¶ [0041] and ¶ [0069] that FIG. 2b shows (i.e., displays) an example of configured costs for computing resources according to one embodiment. A table 250a shows costs configured for computing resources for a first host H1 and a table 250b shows costs configured for computing resources for a second host H2. A first virtual machine VM1 and a second virtual machine VM2 may be instantiated in a virtual infrastructure for an entity. The first virtual machine VM1 is provisioned to a computing device of host H1 and the second virtual machine is provisioned to a computing device of host H2 in physical infrastructure 202) and calculating a difference of charges for using the service before and after a first virtual machine among the plurality of virtual machines is migrated to an another 10location different from a location where the first virtual machine is located (note that the different divisions of customer equivalent to the claimed “different location”. Katiyar teaches in Fig. 4  a flow chart shows a method for calculating a cost (i.e., calculating a difference charge) for a virtual machine and ¶ [0010]-[0014] use of virtual machines may change frequently for a customer. For example, different divisions (i.e., different locations) of the customer may instantiate or remove virtual machines from the virtual infrastructure and determining the cost (i.e., charge) assigned to the physical computing device from the storage device is determined where the cost (i.e., the charge) is used to determine a charge for the virtual machine based on usage of the physical computing device and determining the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and using the cost of the tier to determine the charge for the virtual machine). But, Katiyar does not use the term “migration” and does not apply the calculation of the costs (i.e., charges) of the virtual machines for the migration purpose. However, this is an obvious variant and well known in the technology and also evidenced by Sugai and thus, Sugai teaches the term migration of the virtual machines (Sugai teaches in ¶ [0075] the VM (virtual machine) control unit 612 instructs the servers to perform migration of the VMs (virtual machines) between the servers based on instructions from the deployment/configuration control unit 611 and further teaches in [0165] that the loads on multiple VMs at the same time operating on the same server can be avoided by distributing and deploying VMs with the same or similar trends in load fluctuations. Also, see ¶ [0166] and ¶ [0168]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sugai by including a system of migration of virtual machines ([0075]) of Sugai into the teachings of Katiyar by including the system for calculating a cost (i.e., calculating a difference charge) for a virtual machine (Fig. 4 and [0010]-[0014]). One would have been motivated to do so in order to regulate the amount of resources used by the virtual machine and the frequency of VM migration can be reduced. Moreover, costs associated with migration can be reduced efficiently.
Regarding claim 4. 
         Katiyar teaches  wherein, the service is provided in plural, and the process further comprising: calculating the differences of each of the services, where the calculating is performed from the service in which a total number of resources included in the plurality of virtual machines is larger to the service in which a total number of resources included in the plurality of virtual machines is smaller (note that the term “maximum” is equivalent to the claimed “total”. Katiyar teaches in ¶ [0060] an expression for the resource billing policy and attributes is generated. The expression includes an operation and attributes. The operation may be a way to measure the usage of the attributes together, such as maximum, addition, minimum, and other operators. For example, an expression of "Max(CPU usage, CPU reservation)" may indicate that the maximum of used and reserved units of CPU is considered for the cost calculation during the time period and further teaches in ¶ [0067] that the cost calculator 606 receives the cost for the computing resources of the computing devices provisioned to the virtual machine and the VM billing policy for the computing resources. Cost calculator 606 determines the usage of the computing resources based on the billing policy).
Regarding claim 5. 
           Katiyar in view of Sugai teaches detecting a reduction in a charge for using an another virtual machine, where the another virtual machine is deployed in the another location and has an attribute similar to an attribute of the first virtual machine, by referring to a charge information indicating the charge for using the another virtual machine (Katiyar teaches in ¶ [0060] at 504, an expression for the resource billing policy and attributes is generated. The expression includes an operation and attributes. The operation may be a way to measure the usage of the attributes together, such as maximum, addition, minimum, and other operators. For example, an expression of "Max(CPU usage, CPU reservation)" may indicate that the maximum of used and reserved units of CPU is considered for the cost calculation during the time period and further Sugai teaches in ¶ [0017], ¶ [0047] and ¶ [0051] virtual machine resource in CPU and memories increase) and further Katiyar teaches wherein the calculating is performed when the reduction in the charge for using the another virtual machine is detected (Katiyar teaches in ¶ [0062] that a flexible billing structure is provided using the billing policies. For example, a data center can choose how to bill computing resources for a computing device. The billing policies may be defined per a computing device, a computing resource, or per customer. For example, a billing policy may define an average CPU usage as a billing policy. This billing policy may be applicable to all customers that use host H1. Thus, when a virtual machine is provisioned with host H1, this billing policy is used).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sugai by including a system of providing a flexible billing policy to customers ([0062]) of Sugai into Katiyar invention. One would have been motivated to do so in order to provide a customer a quality of services with  minimal cost or charges. 
Regarding claim 6.
       Katiyar teaches wherein the attribute is any one of a number of virtual CPUs and a capacity of virtual memory in the virtual machine (Katiyar teaches in ¶ [0070] and ¶ [0072] the costs for host H1 are $2/hr for CPU usage and $1/hr for memory usage. The costs for Host H2 are $3/her for CPU reservation and $1.5/hr for memory usage. The average of the usage of the computing resources is then determined and the charging for the usage of the virtual machine. For example, the billing policy defines attributes of the usage of computing resources that can be applied to different billing policies).
Regarding claim 8. 
       Katiyar teaches monitoring a first resource usage rate of the first virtual machine at a first time monitoring a second resource usage rate of a second virtual machine among the plurality of virtual machines at a second time (Katiyar teaches in ¶ [0007] the methods for assigning the cost to a virtual machine include defining fixed levels of access. For example, the fixed levels may determine certain types of resources that…, the small level may be a fixed cost of $0.05 per hour (i.e., first time monitoring). A medium level may include a higher level of computing resources and rates. For example, computing resources for the medium level may include a CPU speed of 1.5 GHz and 2 GB of storage for the cost of $0.10 per hour (i.e., second time monitoring). Also, see ¶ [0042]), and determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration, based on a difference between the first resource usage rate and the second resource usage rate (note that billing cycle defined or determine the degree of the resource usage rate. Katiyar teaches in ¶ [0062]-[0067] a data center can choose how to bill computing resources for a computing device. The billing policies may be defined per a computing device, a computing resource, or per customer. For example, a billing policy may define an average CPU usage as a billing policy. This billing policy may be applicable to all customers that use host H1…, and calculator 606 receives the cost for the computing resources of the computing devices provisioned to the virtual machine and the VM billing policy for the computing resources. Cost calculator 606 determines the usage of the computing resources based on the billing policy…, if the average usage of a CPU is 1 GHz for an hour, and the cost for that CPU is $2/GHz-hr, then the charge is $2.00. The above calculation may be performed for all the computing resources being billed to the virtual machine).
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a non-transitory computer- readable recording medium storing a program form and is rejected under the same rationale. Furthermore, regarding the claim limitation of non-transitory, the prior art of record Katiyar teaches in ¶ [0015].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Sugai further in view of Grande et al. (US. Pub. No. 2002/0198850 A1, hereinafter Grande). 

Regarding claim 2. Katiyar teaches the charge calculation method as claimed in claim 1. 
         Katiyar further teaches wherein the 15service is provided in plural, and the process further comprising: determining the degree of the possibility for each of the services, calculating the difference of each of the services (Katiyar teaches in ¶ [0004] multiple virtual machines run on a physical server, which might be shared across different departments in the entity. As a result, resource utilization for this server and, therefore, the cost incurred cannot be directly associated to any single department and services get (i.e., service is provided in “plural”) shifted over time to different servers, based on the load and available infrastructure resources). Katiyar in view of Sugai does not explicitly teach where the calculating is performed from the service having lower possibility to the service having higher possibility; and 20stopping the calculating for the service in which the difference is not equal to or less than a predetermined charge.
         However, Grande teaches where the calculating is performed from the service having lower possibility to the service having higher possibility (Grande teaches in ¶ [0016] determine the amount of traffic on the computer network. Higher service upgrade prices can therefore be applied when it is determined that the network has a high amount of traffic and lower service upgrade prices can be applied when traffic on the network is lower); and
       20stopping the calculating for the service in which the difference is not equal to or less than a predetermined charge (Grande teaches in ¶ [0045] the client stopped using the prioritized service and by resetting the priority heading information so that the client's packets travel in a non-prioritized (normal) fashion through network 775. At the end of a billing cycle, billing records 750 are processed to calculate client bills including the amount owed for prioritized service during the billing period and further teaches in ¶ [0016] that higher service upgrade prices can therefore be applied when it is determined that the network has a high amount of traffic and lower service upgrade prices can be applied when traffic on the network is lower).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grande by including a system of calculating a client bills based on the traffic situation that determines the service prices ([0045] and [0016]) into the teachings of Katiyar in view of Sugai invention. One would have been motivated to do so since this system provides a network usage price calculation in response to a determination of traffic amount on a computer network is applied to a network session and thus helps to the users to obtain pricing information upon request efficiently and maintains pricing information for billing purposes and so that the user can arrange his/her budget accordingly. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Sugai further in view of Grande and further in view of Lu et al. (CN. 109447264 A, hereinafter Lu). 

Regarding claim 3. Katiyar in view of Sugai teaches the charge calculation method as claimed in claim 1.
              Katiyar teaches wherein, the service is provided in plural and the process further comprising: 25determining the degree of the possibility for each of the services (Katiyar teaches in ¶ [0004] multiple virtual machines run on a physical server, which might be shared across different departments in the entity. As a result, resource utilization for this server and, therefore, the cost incurred cannot be directly associated to any single department and services get (i.e., service is provided in “plural”) shifted over time to different servers, based on the load and available infrastructure resources). Katiyar in view of Sugai does not explicitly teach stopping the calculating for subsequent services in which the difference is not equal to or less than a predetermined charge.
     However, Grande teaches stopping the calculating for subsequent services in which the difference is not equal to or less than a predetermined charge (Grande teaches in ¶ [0045] the client stopped using the prioritized service and by resetting the priority heading information so that the client's packets travel in a non-prioritized (normal) fashion through network 775. At the end of a billing cycle, billing records 750 are processed to calculate client bills (i.e., charge) including the amount owed for prioritized service during the billing period and further teaches in ¶ [0016] that higher service upgrade prices can therefore be applied when it is determined that the network has a high amount of traffic and lower service upgrade prices can be applied when traffic on the network is lower).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grande by including a system of calculating a client bills based on the traffic situation that determines the service prices ([0045] and [0016]) into Katiyar in view of Sugai further in view of Grande invention. One would have been motivated to do so since this system provides a network usage price calculation in response to a determination of traffic amount on a computer network is applied to a network session and thus helps to the users to obtain pricing information upon request efficiently and maintains pricing information for billing purposes and so that the user can arrange his/her budget accordingly. 
            Katiyar in view of Sugai further in view of Grande does not explicitly teach multiplying a ratio of a number of the plurality of virtual machines to a total number of all the virtual machines included in the service by a coefficient that decreases as the degree of the possibility increases; calculating the difference of each of the services where the calculating is 30performed from the service having a larger multiplication result of the ratio and the coefficient to the service having a lower multiplication result of the ratio and the Fujitsu Ref No. 19-01743coefficient.
       However, Lu teaches multiplying a ratio of a number of the plurality of virtual machines to a total number of all the virtual machines included in the service by a coefficient that decreases as the degree of the possibility increases (Lu teaches in Claim 1, needs to satisfy multiple constraint conditions in the placing process. defining the virtual matrix Mk[i][j], if Mk[i][j]=1 represents group pk j is the virtual machine, k stands for coefficient and the maximum number of server node used the least and lowest energy consumption. load balancing and high availability for placing request, provides the following constraint condition: 2.1.1 placing constraints, any virtual machine POWER-SYS in the same group); calculating the difference of each of the services where the calculating is 30performed from the service having a larger multiplication result of the ratio and the coefficient to the service having a lower multiplication result of the ratio and the Fujitsu Ref No. 19-01743coefficient (Lu teaches in Claim 1, it is assumed that the virtual machine number m is greater than or equal to host n, defining virtual groups set P = (p1, p2. .., ph), h is the number of placing group; 1.2 defining resource state, for a given virtual machine POWER-SYS, defining POWER-SYS required CPU resource is a virtual machine. POWER-SYS needed memory resource is a virtual machine, Vi-pes is a CPU utilization ratio of virtual machine POWER-SYS).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lu by including a system of calculating a virtual machine resource ratio and defining the virtual matrix with a coefficient (Claim 1) into the teachings of             Katiyar in view of Sugai further in view of Grande invention. One would have been motivated to do so since this system involves defining a placement environment. A data center is arranged in a physical host set. A resource status is defined to define a CPU resource required by a virtual machine. Availability of a node refers to probability of node working at throughout service time and crossover operation in a genetic algorithm is performed to simulate mating process between individuals in a biological world. Mutation operation in the genetic algorithm is performed and so that the system enables improving execution efficiency of the algorithm and optimization of a solution set in an efficient manner. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Sugai further in view of Yamashita. (US. Pub. No. 2013/0055257 A1, hereinafter Yamashita). 

Regarding claim 7. Katiyar in view of Sugai teaches the charge calculation method as claimed in claim 1.
               Katiyar as a whole teaches determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration (Katiyar teaches in Fig. 4  and ¶ [0050]-[0052] the determination of provisioning of services for the virtual machine and the determination of cost analysis for the provisioning computing devices provided and a charge for the virtual machine is calculated. For example, the charge may be a summary of charges associated with the usage of the computing resources for the computing device and further teaches in ¶ [0030] that the virtual machine may be instantiated in a virtual infrastructure for the entity. The instantiation may include a configuration of the virtual machine. Different examples of the configuration may be received. For example, the configuration may include information for a host, a datastore, a network. The configuration may be specified as a type of computing resource (e.g., a computer processing unit (CPU) of a certain speed). But, Katiyar in view of Sugai does not explicitly teach determining a degree of possibility of virtual machines for the redundant configuration based on a difference between the first traffic volume and the second traffic volume and monitoring a first traffic volume input to the first virtual machine within a first predetermined time; monitoring a second traffic volume input to a second virtual machine among 30the plurality of virtual machines within the first predetermined time.
          However, Yamashita teaches determining a degree of possibility of virtual machines for the redundant configuration based on a difference between the first traffic volume and the second traffic volume (Yamashita teaches in ¶ [0042] and ¶ [0036] the arrangement determination unit 22 determines the arrangement of the virtual machines 34 so that the virtual machine 34 with a larger traffic expected with the external communication apparatus is placed in the server 30 with a smaller number of hops from the gateway GW and further the control unit 10 obtains traffic used for communication for each of the virtual machines 34 (i.e., first and second virtual machines) placed in the servers 30. In the explanation below, the amount of data that flows on the network per unit time may be descried as "traffic" and the control unit 10 also observes the amount of data transmitted/received in each server, and may calculate the traffic based on the obtained data... Also, see ¶ [0037]-[0041]) and monitoring a first traffic volume input to the first virtual machine within a first predetermined time (Yamashita teaches in ¶ [0036] and ¶ [0054] the observation apparatus is realized by any communication apparatus that is capable of obtaining information about traffic, and for example, maybe realized by a traffic monitor (see FIG. 5) or a computer and in FIG. 5, VM_A1 is placed in the server SV1, VM_A2 is placed in the server SV2, and traffic monitor 25 performs mirroring of data transmitted/received in the servers SV1-SV10 and sorts in association with the transmission source and destination); and
        monitoring a second traffic volume input to a second virtual machine among 30the plurality of virtual machines within the first predetermined time (Yamashita teaches in ¶ [0036] and ¶ [0054] a traffic monitor (see FIG. 5) or a computer and in FIG. 5, VM_A1 is placed in the server SV1, VM_A2 is placed in the server SV2 and further teaches in ¶ [0122] that the traffic monitor 25 may measure the delay time using a measurement packet including a time stamp (i.e., within the first predetermined time)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita by including a system of monitoring traffic and a system of measuring the delay time using a measurement packet including a time stamp ([0036], [0054] and [0122]) into the teachings of Katiyar in view of Sugai invention. One would have been motivated to do so in order to the system enables placing the virtual machine whose traffic addressed outside the data center is larger in the server whose number of hops from the gateway is smaller, so that the route of the traffic addressed outside the data center can be reduced, and the lines inside the data center can be used efficiently. The method enables avoiding the congestion by making the communication more efficiently, and avoiding deterioration of the communication quality due to congestion by placing the virtual machines that transmit/receive data to/from each other in the same server.
Regarding claim 9. Katiyar in view of Sugai teaches the charge calculation method as claimed in claim 1.
           Katiyar as a whole teaches wherein a second virtual machine and a third virtual machine are included in the 15plurality of virtual machines (Katiyar teaches in [0035] different virtual machines. For example, department Dept1 is associated with a first virtual machine VM1 and a second virtual machine VM2), and the process further comprising: determining a degree of possibility that the first virtual machine and the second virtual machine have the redundant configuration (Katiyar teaches in Fig. 4  and ¶ [0050]-[0052] the determination of provisioning of services for the virtual machine and the determination of cost analysis for the provisioning computing devices provided and a charge for the virtual machine is calculated. For example, the charge may be a summary of charges associated with the usage of the computing resources for the computing device and further teaches in ¶ [0030] that the virtual machine may be instantiated in a virtual infrastructure for the entity. The instantiation may include a configuration of the virtual machine. Different examples of the configuration may be received. For example, the configuration may include information for a host, a datastore, a network. The configuration may be specified as a type of computing resource (e.g., a computer processing unit (CPU) of a certain speed). But, Katiyar in view of Sugai does not explicitly teach determining a degree of possibility of virtual machines for the redundant configuration, based on a difference between the input traffic volume and a total value of the first output traffic volume and the second output traffic volume; and monitoring  an input traffic volume input to the third virtual machine, monitoring a first output traffic volume output from the third virtual machine to the first virtual machine; and monitoring a second output traffic volume output from the third virtual 20machine to the second virtual machine.
       However, Yamashita teaches determining a degree of possibility of virtual machines for the redundant configuration determining a degree of possibility of virtual machines for the redundant configuration, based on a difference between the input traffic volume and a total value of the first output traffic volume and the second output traffic volume (Yamashita teaches in ¶ [0058] information about the usage volume of the traffic includes, in the example in FIG. 7, traffic of each communication, externally-addressed traffic, internally-addressed traffic, and the total traffic volume. For example, since the VM_C2 communicates with both the VM_C1 and the VM_C3, the traffic is obtained for each of the data transmission from the VM_C2 to the VM_C1 and the data transmission from the VM_C2 and the VM_C3); 
         monitoring  an input traffic volume input to the third virtual machine, monitoring a first output traffic volume output from the third virtual machine to the first virtual machine (Yamashita teaches in ¶ [0058] traffic of each communication is supposed to refer to the traffic generated in individual communication. For example, since the VM_C2 communicates with both the VM_C1 (i.e., the first virtual machine) and the VM_C3 (i.e., third virtual machine), the traffic is obtained (this indicates that the traffic obtained from the third virtual machine to the first virtual machine)); and 
       monitoring a second output traffic volume output from the third virtual 20machine to the second virtual machine (Yamashita teaches in ¶ [0058]-[0059] traffic of each communication is supposed to refer to the traffic generated in individual communication. For example, since the VM_C2 communicates with both VM_C1 and VM_C3 the data transmission from the VM_C2 and the VM_C3. The "externally-addressed traffic" is the total volume of traffic generated in the communication addressed outside the data center 60, which is obtained for each virtual machine, and further teaches in ¶ [0056] bidirectional traffic communication between VM_C 2 and VM_C3 (i.e., note that bidirectional communication indicates that the output traffic on both ways)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita by including a system of monitoring a total traffic information about different virtual machines for example, V1-V3 (virtual machines 1-3) ([0058]-[0059]) into the teachings of Katiyar in view of Sugai invention. One would have been motivated to do so since monitoring the traffic helps to improve the bandwidth and reduce the congestion in an efficient manner.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Sugai further in view of Yamashita and further in view of Song (US. Pub. No. 2020/0162370 A1, hereinafter Song). 

Regarding claim 10. Katiyar in view of Sugai further in view of Yamashita teaches the charge calculation method as claimed in claim 7. 
       Katiyar further teaches about the first virtual machine within a second predetermined (Katiyar teaches in ¶ [0007] the methods for assigning the cost to a virtual machine include defining fixed levels of access. For example, the fixed levels may determine certain types of resources that…, the small level may be a fixed cost of $0.05 per hour (i.e., first time monitoring) and further teaches in ¶ [0030] instantiation may include a configuration of the virtual machine. Different examples of the configuration may be received (i.e., redundant configuration). For example, the configuration may include information for a host, a datastore, a network. The configuration may be specified as a type of computing resource (e.g., a computer processing unit (CPU) of a certain speed) But, Katiyar in view of Sugai further in view of Yamashita does not explicitly teach wherein fourth virtual machine and a fifth virtual machine are included in the plurality of virtual machines, the process further comprising 30determining a degree of possibility that the fourth virtual machine and the fifth virtual machine have the redundant configuration, based on a difference between Fujitsu Ref. No. 19-01743traffic volume flowing between the fourth virtual machine and the first virtual machine within a second predetermined time; and another traffic volume flowing between the fifth virtual machine and the second virtual machine within the second predetermined time, when it is determined that the degree of possibility that the first virtual machine 5and the second virtual machine have the redundant configuration is high. 
          However, Son teaches wherein fourth virtual machine and a fifth virtual machine are included in the plurality of virtual machines, the process further comprising 30determining a degree of possibility that the fourth virtual machine and the fifth virtual machine have the redundant configuration, based on a difference between Fujitsu Ref. No. 19-01743traffic volume flowing between the fourth virtual machine (Son teaches in ¶ [0054] the traffic is forwarded from the software switch 460 to a virtual port 441 generated for a fourth virtual machine 440, the fourth virtual machine provides a fourth NFV to the traffic, then the fourth virtual machine 440 forwards the traffic from the software switch 460 to a virtual port 442 generated for the fourth virtual machine, and the software switch 460 forwards the traffic to a virtual port 451 generated for a fifth virtual machine in accordance with a preset flow rule); and 
         another traffic volume flowing between the fifth virtual machine and the second virtual machine within the second predetermined time, when it is determined that the degree of possibility that the first virtual machine 5and the second virtual machine have the redundant configuration is high (Son teaches in ¶ [0054] how the traffic situation forwarded from one virtual machine to another virtual machine. For example, the fourth virtual machine and the fifth virtual machine further generate additional traffic in order to the first and the second virtual machines forward the traffic among them as disclosed in ¶ [0047] For example, the first virtual machine 410 forwards the traffic  (i.e., another traffic) from a software switch 460 to a virtual port 411 generated for the first virtual machine, and the software switch 460 forwards the traffic to a virtual port 421 generated for a second virtual machine in accordance with a preset flow rule).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita by including a system of forwarding a traffic in the fourth virtual machines and the fifth virtual machine ([0054] and [0047]) into the teachings of Katiyar in view of Sugai further in view of Yamashita invention. One would have been motivated to do so since system involves providing a service function chain for providing multiple virtual network functions and defining traffic to which the service function chain is applied and thus helps the service function chain in the machine, so that traffic flowing into the network function virtualization apparatus can be processed by combining the software switch and providing a speedy service function chain and efficient traffic forwarding process in the network. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455